—Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered June 28, 2001, convicting defendant, after a jury trial, of murder in the second degree and criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of 25 years to life and 10 years, respectively, unanimously affirmed.
Defendant clearly opened the door to evidence concerning an incident in which defendant and the deceased were arrested together (see People v Melendez, 55 NY2d 445 [1982]). In any event, this evidence was closely linked to the murder, particularly with regard to motive, and was not collateral.
We perceive no basis for reducing the sentence.
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Buckley, P.J., Nardelli, Tom, Mazzarelli and Gonzalez, JJ.